Case 3:18-cv-00966-SMY Document 150 Filed 11/12/19 Page 1 of 2 Page ID #2609



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CATHERINE ALEXANDER,                 )
                                     )
               Plaintiff,            )
                                     ) Case No: 3:18-cv-0966-SMY-MAB
v.                                   )
                                     ) JURY TRIAL DEMANDED
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
et al.,                              )
                                     )
               Defendants.           )

PLAINTIFF CATHERINE ALEXANDER’S MOTION TO FILE EXHIBIT UNDER SEAL

       Plaintiff Catherine Alexander (“Plaintiff”), by and through her counsel and for her

Motion to File Exhibit Under Seal states:

       1.      On January 22, 2019, the Court issued a Stipulated Protective Order at Dkt. No.

111.

       2.      Pursuant to Section 9(a) of that Protective Order, “Any Party seeking to file any

material under seal shall obtain leave from the Court to do so. The Party requesting leave shall

submit the materials sought to be filed under seal to Chambers via e-mail. If the Court grants the

Party leave to file under seal, the Party shall file unredacted papers under seal through ECF in

conformity with the procedures set forth by the Clerk of Court.”

       3.      Exhibit G to Plaintiff’s Memorandum In Support of her Motion for Summary

Judgement (Dkt. No. 140-7) contains confidential information as designated by the Parties and as

defined in the Protective Order.

       4.      Plaintiff respectfully requests leave to file Exhibit G, an excerpt from the

deposition of Mark Little, one of Take-Two Interactive Software, Inc., 2K Games, Inc., 2K

Sports, Inc., and Visual Concepts Entertainment’ 30(b)(6) witnesses, under seal.



                                                 1
Case 3:18-cv-00966-SMY Document 150 Filed 11/12/19 Page 2 of 2 Page ID #2610



       WHEREFORE, Plaintiff respectfully requests that the Court grant leave for Plaintiff to

file Exhibit G to its Memorandum in Support of its Partial Motion for Summary Judgment (Dkt.

No. 140-7) under seal.

Dated: November 12, 2019                            Respectfully submitted,

                                                     /s/ Anthony R. Friedman
                                                    Anthony G. Simon, IL 6209056
                                                    Benjamin R. Askew, IL 6291366
                                                    Anthony R. Friedman, IL 6299795
                                                    THE SIMON LAW FIRM, P.C.
                                                    800 Market Street, Suite 1700
                                                    St. Louis, Missouri 63101
                                                    Phone: (314) 241-2929
                                                    Fax: (314) 241-2029
                                                    asimon@simonlawpc.com
                                                    basekew@simonlawpc.com
                                                    afriedman@simonlawpc.com

                                                    R. Seth Crompton
                                                    THE HOLLAND LAW FIRM
                                                    300 N. Tucker, Suite 801
                                                    St. Louis, Missouri 63101
                                                    scrompton@allfela.com
                                                    Phone: (314) 241-8111
                                                    Facsimile: (314) 241-5554

                                                    Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon all counsel of record this

12th day of November, 2019 via the Court’s CM/ECF system.

                                                    /s/ Anthony R. Friedman




                                                2
